Case 1:19-md-02902-RGA Document 576 Filed 09/10/21 Page 1 of 2 PageID #: 7942




                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                         :
IN RE SITAGLIPTIN PHOSPHATE                              :        MDL No. 19-2902-RGA
(‘708 & ‘921) PATENT LITIGATION                          :
                                                         :        C.A. Nos. 19-312-RGA
                                                         :                  19-313-RGA
                                                         :                  19-314-RGA
                                                         :                  19-319-RGA
                                                         :                  20-749-RGA
                                                         :                  20-815-RGA
                                                         :                  20-847-RGA
                                                         :                  20-949-RGA
                                                         :                  20-1099-RGA
                                                         :                  20-1496-RGA


                               ORDER AFTER PRETRIAL CONFERENCE

           Now, this 10th day of September, 2021, after a pretrial conference, and upon

consideration of the proposed pretrial order (D.I. 569) and the discussion at the pretrial

conference, IT IS HEREBY ORDERED that:

           1. The Proposed Pretrial Order (D.I. 569) is ADOPTED as modified by any discussion

at the pretrial conference.

           2. A bench trial will begin on October 4, 2021, at 8:30 a.m. Each side should be

prepared to present its case until 5:00 p.m. of each trial day, although the end of the trial day

may, in the discretion of the Court, be earlier than 5:00 p.m.

           3. The trial is timed. Each side is allowed 10 ½ hours for its opening statement and its

direct and cross-examination of witnesses. 1 Time during the trial day that does not neatly fit into

one of those categories will be attributed to one side or the other as the Court thinks most




1
    The Court encouraged the parties to agree on less time if that is reasonable.

                                                       Page 1 of 2
Case 1:19-md-02902-RGA Document 576 Filed 09/10/21 Page 2 of 2 PageID #: 7943




appropriate. Closing argument will be held at a time to be determined on October 7 or 8, 2021.

The amount of time allowed for closing argument will not exceed 45 minutes per side.

       4. Trial counsel are to be present and ready to proceed at 8:15 a.m. each and every day

of trial. COUNSEL SHOULD UNDERSTAND THAT THERE MAY BE LONG LINES

(PARTICULARLY WHEN A JURY IS BEING SELECTED) TO ENTER THE

COURTHOUSE AND SHOULD PLAN ACCORDINGLY. There will be up to an hour for

lunch and a fifteen-minute break in both the morning and the afternoon.

       5. The parties expect to submit a protocol relating to the public health concerns when a

large group of people gather. The parties are working together to make Dr. Buckton’s testimony

live from the U.K. on the assumption that travel restrictions will make it extremely difficult for

him to appear in person. The trial is limited to validity of the ‘708 patent. The parties expressed

a desire for a prompt ruling in view of scheduled infringement trials. The Court suggested that

pretrial submissions shortly before trial might make that possible. The details were left to the

parties. The parties were requested to make pretrial submissions on the effect of the IPR on

double-patenting obviousness.

       6. The parties had no motions in limine.

       7. Any trial logistics should be coordinated through the Courtroom Deputy.



                                                              /s/ Richard G. Andrews
                                                             _____________________________
                                                             United States District Judge




                                            Page 2 of 2
